









December 11, 2017




Mr. Joseph C. Henry
[Address]




Re: Notice of Voluntary Resignation and Agreement Regarding Separation


Dear Joe,
This letter will confirm the agreement (the “Separation Agreement”), dated as of
the date set forth above (the “Execution Date”), that has been reached with you
in connection with your resignation from employment with AXIS Specialty U.S.
Services, Inc., a Delaware corporation (the “Company”), a wholly owned, indirect
subsidiary of AXIS Capital Holdings Limited, a Bermuda company (the “Parent”).
You and the Company make this Separation Agreement for and in consideration of
the exchange of promises and the payments and benefits recited herein.
1.Notice of Resignation. By executing this Separation Agreement, you hereby
confirm that you are voluntarily resigning with an effective date of separation
of January 1, 2018 (or upon your death or termination due to permanent
Disability (as defined in the employment agreement between the Company and you,
dated January 23, 2015 (the “Employment Agreement”), if earlier).  For purposes
of this Separation Agreement, the “Separation Date” shall be the earliest of (i)
January 1, 2018, (ii) your death or (iii) your termination following your
permanent Disability.
2.Notice Period; Transition and Cooperation.


a.     During the period (or any portion therof) commencing on the date hereof
and ending on the Separation Date (the “Notice Period”), the Company may, in its
absolute discretion, (A) require you to continue to perform all of your job
duties or to perform only such duties as it may allocate to you, (B) require you
not to perform any of your duties, (C) require you not to have any contact with
customers or clients of the Company nor any contact (other than purely social
contact) with such employees of the Company as the Company shall determine, (D)
exclude you from any premises of the Company, and (E) require you to take
accrued but unused vacation time. If the Company elects to take any such action,
such election shall not constitute a breach by the Company of this Separation
Agreement and you shall not have any claim against the Company in connection
therewith so long as, during the Notice Period, the Company continues to pay to
you your accrued and unpaid base salary, afford you all the employee benefits to
which you may be entitled under, and in accordance with the terms of, the
employee benefit plans in which you participate, to pay all other sums outlined
in this Agreement and otherwise comply with the terms of this Separation
Agreement.


1



--------------------------------------------------------------------------------







b.    Notwithstanding the foregoing, from the date hereof up and until the
Separation Date, you are expected to devote your full business time and energy,
attention, skills and ability to the performance of your duties and
responsibilities to the Company on an exclusive basis and shall faithfully and
diligently endeavor to promote the business and best interests of the Company,
Parent and their subsidiaries.


3.Resignations, General Release and Waiver. You hereby resign from any and all
directorships and other offices that you hold in connection with your employment
with the Company and Parent (including any directorships with subsidiaries or
other affiliates of the Company), effective as of the Separation Date or such
earlier date as agreed by the parties. You further agree to execute any
additional documents as may be requested by the Company to effect your
resignation from all such positions. You also agree to execute and deliver to
the Company a General Release and Waiver on, and effective as of, the Separation
Date, in the form attached to this Agreement as Exhibit A.
4.Payments and Benefits During Notice Period. During the Notice Period, and
provided that you are in compliance with your obligations hereunder:
a)
The Company will continue to pay your annual base salary of $565,000 pursuant to
the Company’s customary payroll practices.

b)
You will be eligible to participate in or receive benefits under any 401(k)
savings plan, medical and dental benefits plan, life insurance plan, short-term
and long-term disability plans, supplemental and/or incentive compensation
plans, or any other employee benefit or fringe benefit plan, generally made
available by the Company to senior executives in accordance with the eligibility
requirements of such plans.

c)
You will be entitled to twenty-five (25) days of paid vacation in 2017 (prorated
for any partial year of employment), subject to the applicable vacation policies
and procedures on usage and carry over plus two (2) personal days.

d)
The Company will reimburse you for all reasonable business expenses incurred by
you in the course of performing your duties under this Agreement which are
consistent with the Company’s policies in effect from time to time with respect
to travel, entertainment and other business expenses, subject to the Company’s
requirements with respect to reporting and documentation of expenses.

e)
You will continue to vest in any unvested restricted share units previously
awarded to you by the Company or Parent that vest during the Notice Period in
accordance with the terms of the applicable award agreements.

5.Separation Payments. Provided that (A) you have not voluntarily terminated
employment with the Company prior to the Separation Date, (B) you remain
available to perform services upon the Company’s request through the Separation
Date, (C) you have not


2



--------------------------------------------------------------------------------





commenced employment with another entity prior to the Separation Date, (D) you
are not otherwise in violation of the terms of this Separation Agreement and (E)
you execute a General Release and Waiver on, and effective as of, the Separation
Date, in the form attached to this Agreement as Exhibit A and do not revoke such
General Release and Waiver, then you and the Company agree that the Company
shall pay to you the payments identified in this Section 5. You agree that these
payments are in lieu of any and all amounts that you might otherwise claim from
the Company or any affiliate, including but not limited to any and all amounts
payable pursuant to your Employment Agreement, and you hereby waive any claim of
right to any payment, right or benefit other than those set forth in this
Separation Agreement or any vested plan benefit under a plan maintained by the
Company or Parent. Provided that you have executed and delivered to the Company
the General Release and Waiver prescribed herein on the Separation Date, and
provided further that the statutory period during which you are entitled to
revoke the General Release and Waiver has expired without revocation by you, the
Company will provide you the following:
a.
One Million One Hundred Fifty-One Thousand Dollars ($1,151,000), less tax and
payroll withholding required by law, payable in a lump sum as soon as
practicable following the Separation Date, but no later than the forty-fifth
(45th) day following the Separation Date;



b.
You will remain eligible to participate in the Company’s Annual Incentive Plan
for the 2017 performance year and the Company hereby waives the requirement that
you be employed by the Company on the date of payment in 2018 in order to be
eligible to receive such payment. Any cash incentive payment for 2017
performance will be at the discretion of the Compensation Committee of the Board
of Directors of the Parent (the “Compensation Committee”) consistent with the
Company’s customary practice and will be paid in accordance with the Company’s
payment schedule for 2017 Annual Incentive Plan payments;



c.
To the extent approved by the Compensation Committee for other U.S. employees
working in Bermuda in 2017, you will receive a cash payment equal to the amount
of contributions and credits that you would have been eligible to receive or be
credited under certain Company-sponsored United States qualified and
nonqualified retirement plans in respect of the calendar year 2017 if you had
not been employed outside of the United States in 2017. The amount of any
payment provided under this section shall be determined by the Compensation
Committee in its sole and absolute discretion and will be made as soon as
practicable following your Separation Date, but no later than the forty-fifth
(45th) day following the Separation Date;

d.
An amount equal to your accrued and unused vacation time as of the Separation
Date consistent with the Company’s policies and procedures as set forth in the
Company’s employee handbook, which amount will be payable in a lump sum as soon
as practicable following the Separation Date, but no later than the forty-fifth
(45th) day following the Separation Date; and



3



--------------------------------------------------------------------------------







e.
Notwithstanding the terms of any applicable award agreements, all of your
restricted shares and restricted stock units granted under the Parent’s equity
plan that remain outstanding and unvested as of the Separation Date shall
immediately vest upon the Separation Date.

6.Compliance with Section 409A of Internal Revenue Code. Although the Company
does not guarantee the tax treatment of any payments under this Separation
Agreement, the intent of the Company is that the payments and benefits under
this Separation Agreement be exempt from, or comply with, Section 409A of the
Internal Revenue Code of 1986, as amended, and all Treasury Regulations and
guidance promulgated thereunder (“Section 409A of the Code”) and to the maximum
extent permitted the Separation Agreement shall be limited, construed and
interpreted in accordance with such intent. In no event whatsoever shall the
Company or its affiliates or their respective officers, directors, employees or
agents be liable for any additional tax, interest or penalties that may be
imposed on you by Section 409A of the Code or damages for failing to comply with
Section 409A of the Code. No nonqualified deferred compensation payable
hereunder shall be paid or be subject to acceleration or to any change in the
specified time or method of payment, except as otherwise provided under this
Separation Agreement and consistent with Section 409A of the Code.
Notwithstanding any other provision of this Separation Agreement to the
contrary, in the event that payment of nonqualified deferred compensation made
pursuant to this Separation Agreement is based upon or attributable to your
termination of employment and you are at the time of your termination a
“Specified Employee” then any payment of nonqualified deferred compensation
required to be made to you in the first six (6) months following your
termination shall be deferred and paid in a lump sum to you on the date that is
six (6) months and one day after the date of your “Termination from Service”
within the meaning of Section 409A of the Code. You will be a “Specified
Employee” for purposes of this Separation Agreement if, on the date of your
Termination from Service, you are an individual who, under the method of
determination adopted by the Company, is designated as, or within the category
of employees deemed to be, a “specified employee” within the meaning and in
accordance with Treasury Regulation Section 1.409A-1(i). The Company shall
determine in its sole discretion all matters relating to who is a “Specified
Employee” and the application of and effects of the change in such
determination. Notwithstanding any other provision of this Separation Agreement
to the contrary, to the extent that any reimbursement of expenses constitutes
nonqualified deferred compensation for purposes of Section 409A of the Code,
such reimbursement shall be provided no later than December 31 of the year
following the year in which the expense was incurred. The amount of expenses
reimbursed in one year shall not affect the amount eligible for reimbursement in
any subsequent year. The amount of any in-kind benefits provided in one year
shall not affect the amount of in-kind benefits provided in any other year.


7.Confidential Information and Return of Property. Sections 7 and 8 of the
Employment Agreement, headed “Confidential Information” and “Intellectual
Property” remain in full force and effect and are incorporated herein by
reference. You represent and affirm that you have not divulged any proprietary
or confidential information of the Company and will continue to maintain the
confidentiality of such information consistent with the Company’s


4



--------------------------------------------------------------------------------





policies and/or common law. You also represent and affirm that you will, prior
to the Separation Date, return all of the Company’s property, documents, and/or
confidential information in your possession or control. You also affirm that the
Company is not in possession of any of your personal property as of the date
hereof. You also agree not to disclose any information regarding the underlying
facts leading up to or the existence or substance of this Separation Agreement
and the General Release and Waiver, except to any tax advisor and/or attorney
with whom you may choose to consult or as may otherwise be required of you by
law.


8.Non-Solicitation. Except with prior written permission of the Company, you
shall not, directly or indirectly (individually or on behalf of other persons),
during your employment with the Company or any of its affiliates and for a
period of twelve (12) months following the Separation Date, solicit, hire, offer
to hire, entice away or in any manner persuade or attempt to persuade any
officer, employee or agent of the Company or any of its affiliates (including
the Company, Parent and any subsidiary) to discontinue his or her relationship
with the Company or any affiliates (including the Company, Parent and any
subsidiary). Additionally, except with prior written permission of the Company,
you shall not, directly or indirectly (individually or on behalf of other
persons), during your employment with the Company, Parent or any of its
affiliates and for a period of twelve (12) months following the Separation Date,
solicit, entice away or persuade or attempt to persuade any then current or
prospective customer, client or broker of the Company or any of its affiliates
(including the Company, Parent and any subsidiary), to discontinue its business
relationship with the Company or to otherwise do business with any competing
business of Company or any of its affiliates (including the Company, Parent and
any subsidiary).


9.Non-Competition. You acknowledge and agree that that the Company is engaged in
a highly competitive and global business, and that by virtue of the senior
executive position you held with the Company, and your knowledge of and access
to trade secrets and other confidential information belonging to the Company,
engaging in a business which is directly competitive with the Company will cause
it great and irreparable harm. Accordingly, and in consideration for the
substantial payments to be made to you under this Agreement, you agree that,
except with prior written permission of the Company, you shall not, for a period
of twelve (12) months following the Separation Date, directly or indirectly
(individually or on behalf of other persons) own, manage, operate, engage in, or
control, or be employed in a capacity similar to the positions you held with the
Company, or render consulting or other services to, any person, firm or
corporation engaged in the insurance or reinsurance business (other than
consulting services to be provided by you to the Company) or any other business
in which the Company is, or has announced an intention to become, engaged in at
any time during your employment with the Company. In recognition of the global
nature of the Company’s business which includes the sale of its products and
services globally, this restriction shall apply throughout the United States of
America, Bermuda and Switzerland. Notwithstanding the foregoing, the Company
will consider in good faith any request from you to serve as a member of the
Board of Directors to an entity engaged in the insurance or reinsurance business
that is not in direct compeitition with the Company. Nothing contained in this
Section 9 shall be deemed to prohibit you from acquiring, solely as a passive
investment, no more than 5% of the


5



--------------------------------------------------------------------------------





total outstanding securities of any publicly-held corporation except with prior
written permission of the Company.


10.Nondisparagement.


a.     You agree that at all times hereafter, you shall not make, or cause to be
made, any public statement, observation or opinion that (i) accuses or implies
that the Company, its affiliates or any of the their senior executives engaged
in any wrongful, unlawful or improper conduct, whether relating to your
employment with the Company (or the termination thereof), the business or
operations of the Company, or otherwise; or (ii) disparages, impugns or in any
way reflects adversely upon the business or reputation of the Company or any of
the Company’s senior executives. Nothing in this Section 10 shall preclude you
from providing truthful testimony in response to a legal subpoena or as may
otherwise be required by law.


b.    The Company agrees that at all times hereafter, neither it, its affiliates
or any of their senior executives shall make, or cause to be made, any public
statement, observation or opinion that (i) accuses or implies that you engaged
in any wrongful, unlawful or improper conduct, whether relating to your
employment with the Company (or the termination thereof), the business or
operations of the Company, or otherwise; or (ii) disparages, impugns or in any
way reflects adversely upon your professional or personal reputation. Nothing in
this Section 10 shall preclude the Company from providing truthful testimony in
response to a legal subpoena or as may otherwise be required by law.


11.Limitations. Nothing in this Separation Agreement (i) prohibits you from
reporting an event that you reasonably and in good faith believes is a violation
of law to the relevant law-enforcement agency (such as the Securities and
Exchange Commission), and nothing herein requires notice to or approval from the
Company or Parent before doing so, or (ii) prohibits you from cooperating in an
investigation conducted by such a law-enforcement agency. You are also hereby
provided notice that under the 2016 Defend Trade Secrets Act: (x) no individual
will be held criminally or civilly liable under federal or State trade secret
law for the disclosure of a trade secret (as defined in the Economic Espionage
Act) that is made in confidence to a federal, state, or local government
official, either directly or indirectly, or to an attorney; and made solely for
the purpose of reporting or investigating a suspected violation of law, or is
made in a complaint or other document filed in a lawsuit or other proceeding, if
such filing is made under seal so that it is not made public, and, (y) an
individual who pursues a lawsuit for retaliation by an employer for reporting a
suspected violation of the law may disclose the trade secret to the attorney of
the individual and use the trade secret information in the court proceeding, if
the individual files any document containing the trade secret under seal, and
does not disclose the trade secret, except as permitted by court order.


12.
Miscellaneous.



a.    Except as otherwise expressly set forth in this Separation Agreement, to
the extent necessary to carry out the intentions of the parties hereunder, the
respective rights and obligations of the parties hereunder shall survive any
termination of your employment. In the


6



--------------------------------------------------------------------------------





event of your death prior to the completion of any payments required by this
Separation Agreement, any such payments will be made to your estate.


b.    The Company shall withhold from any compensation and benefits payable
under this Separation Agreement all applicable U.S. federal, state, local, or
other taxes.


c.    Payments made under this Separation Agreement shall be subject in all
respects to the Parent’s Executive Compensation Recoupment Policy, as it may be
amended from time to time, or any successor policy thereto.


d.    Any notice or other communication required or permitted under this
Separation Agreement shall be effective only if it is in writing and shall be
deemed to be given when delivered personally or three days after it is mailed by
registered or certified mail, postage prepaid, return receipt requested or one
day after it is sent by a reputable overnight courier service and, in each case,
addressed to the relevant party at the address provided for such party herein:


Executive:
Mr. Joseph C. Henry
[Address]




Company:
AXIS Specialty U.S. Services, Inc.
11680 Great Oaks Way, Suite 500
Alpharetta, GA 30022


Attention: General Counsel


Either party may change her or its designated address by written notification to
the other, which notice shall be effective on the schedule set forth above.


e.    This Separation Agreement, the General Release and Waiver (upon its
execution as provided herein) and the Consulting Agreement between you and the
Company entered into on December 11, 2017, constitute the entire agreement among
you and the Company with respect to the termination of your employment with the
Company, and they supersede and are in full substitution for any and all prior
understandings or agreements with respect to such termination including, but not
limited to, the Employment Agreement (except for the definition of Disability in
the Employment Agreement and Sections 7 and 8 of the Employment Agreement which
survive and are incorporated herein by reference).


f.    This Separation Agreement may be amended only by an instrument in writing
signed by both you and the Company, and any provision hereof may be waived only
by an instrument in writing signed by the party against whom or which
enforcement of such waiver is sought.


7



--------------------------------------------------------------------------------







g.    It is the desire and intent of the parties that the provisions of this
Separation Agreement shall be enforced to the fullest extent permissible. In the
event that any one or more of the provisions of this Separation Agreement is
held to be invalid, illegal or unenforceable, the validity, legality and
enforceability of the remainder hereof will not in any way be affected or
impaired thereby and any such provision or provisions will be enforced to the
fullest extent permitted by law. Moreover, if any one or more of the provisions
contained or incorporated in this Separation Agreement is held to be excessively
broad as to duration, scope, activity or subject, such provisions shall be
construed by limiting and reducing them so as to be enforceable to the maximum
extent compatible with applicable law.


h.    This Separation Agreement, and the provisions contained in it, shall not
be construed or interpreted for, or against, any party to this Separation
Agreement because that party drafted or caused that party's legal
representatives to draft any of its provisions.


i.    This Separation Agreement shall be governed by, and construed in
accordance with, the laws of the State of New York applicable to agreements made
and to be performed herein, without regard to its conflict of laws provisions.
The parties being desirous of having any disputes resolved in a forum having a
substantial body of law and experience with the matters contained herein, the
parties agree that any action or proceeding with respect to this Separation
Agreement shall be brought exclusively in the Supreme Court of the State of New
York, New York County, or in the United States District Court for the Southern
District of New York and the parties agree to the personal jurisdiction thereof.
The parties hereby irrevocably waive any objection they may now or hereafter
have to the laying of venue of any such action in the said court(s), and further
irrevocably waive any claim they may now or hereafter have that any such action
brought in said court(s) has been brought in an inconvenient forum.


j.    You affirm and acknowledge that you have not relied on any
representations, promises, or agreements of any kind made to you in connection
with your decision to execute and deliver this Separation Agreement, except for
those set forth in or expressly referenced herein.


k.    Your rights and obligations under this Separation Agreement are personal
in nature and may not be assigned by you, except that your rights hereunder can
be enforced by your estate. The Company’s and Parent’s rights and obligations
under this Separation Agreement will inure to the benefit of, and be binding on,
a successor of the Company and/or Parent.




8



--------------------------------------------------------------------------------





By the respective signatures below, you and the Company agree to the terms set
forth in this Separation Agreement.


 
AXIS Specialty U.S. Services, Inc.
 
 
 
 
By: /s/ Joseph C. Henry
By: /s/ Noreen McMullan
Joseph C. Henry
Noreen McMullan
 
Executive Vice President and Chief
 
Human Resources Officer
 
 







Enclosure:
Exhibit A (General Release and Waiver)




9



--------------------------------------------------------------------------------






Exhibit A


GENERAL RELEASE AND WAIVER


In consideration of the payment by AXIS Specialty U.S. Services, Inc. (the
“Company”) to or for the benefit of Joseph C. Henry (“Executive”) of the
payments and benefits set forth in the Notice of Voluntary Resignation and
Agreement Regarding Separation dated December 11, 2017 (the “Separation
Agreement”), Executive hereby makes and delivers to the Company this General
Release and Waiver (“Release”) as set forth herein:




1.    Release of All Claims. Executive voluntarily, knowingly and willingly on
behalf of himself, his heirs, executors, administrators, successors and assigns,
hereby irrevocably and unconditionally release the Company, its parents, their
subsidiaries, divisions and affiliates, together with their respective owners,
assigns, agents, directors, partners, officers, employees, consultants,
shareholders, attorneys and representatives, and any of their predecessors and
successors and each of their estates, heirs and assigns (collectively, the
"Company Releasees") from any and all charges, complaints, claims, liabilities,
obligations, promises, agreements, causes of action, rights, costs, losses,
debts and expenses of any nature whatsoever, known or unknown, which he or his
heirs, executors, administrators, successors or assigns ever had, now have or
hereafter can, will or may have (either directly, indirectly, derivatively or in
any other representative capacity) against the Company or any of the other
Company Releasees by reason of any matter, cause or thing whatsoever arising on
or before the date this General Release and Waiver is executed by Executive. In
addition, this Release includes, without limitation, any rights or claims
relating in any way to any and all employment relationships between Executive
and the Company or any of the Company Releasees, or the termination thereof,
arising under the Employment Act 2000 of Bermuda, the Human Rights Act 1981 of
Bermuda, Title VII of the Civil Rights Act of 1964, Sections 1981 through 1988
of Title 42 of the United States Code, The Employee Retirement Income Security
Act of 1974 ("ERISA") (except for any vested benefits under any tax qualified
benefit plan), The Immigration Reform and Control Act, The Americans with
Disabilities Act of 1990, The Age Discrimination in Employment Act of 1967
(“ADEA”), The Workers Adjustment and Retraining Notification Act, The Fair
Credit Reporting Act, New York State Human Rights Law, New York Human Rights
Law, New York Rights of Persons With Disabilities, New York Confidentiality of
Records of Genetic Tests, New York Whistleblower Law, New York Statutory
Provision Regarding Retaliation/Discrimination for Filing a Workers’
Compensation Claim, New York Adoptive Parents’ Child Care Leave Law, New York
Smokers’ Rights Law, New York Equal Pay Law, New York AIDS Testing
Confidentiality Act, New York Nondiscrimination Against Genetic Disorders Law,
New York Bone Marrow Leave Law, New York Equal Rights Law, New York
Confidentiality of Records of Genetic Tests, New York Executive Law Section 290
et seq., The New York State Labor Relations Act, the general regulations of the
New York State Division of Human Rights, The New York Labor Law, The New York
Wage Hour and Wage Payment Laws, The New York Minimum Wage Law, as amended, The
New York City Administrative Code, New York State Public Employee Safety and
Health Act, New York Executive Law §290 et seq., the New York City Charter and
Administrative Code, New York Labor Law §740 et seq., the New York Legal
Activities Law,


A-1



--------------------------------------------------------------------------------





New York Labor Law §201-d, the New York occupational safety and health laws, the
New Jersey Law Against Discrimination – N.J. Rev. Stat. §10:5-1 et seq,, New
Jersey Statutory Provision Regarding Retaliation/Discrimination for Filing a
Workers’ Compensation Claim – N.J. Rev. Stat. §34:15-39.1 et seq., New Jersey
Family Leave Act – N.J. Rev. Stat. §34:11B-1 et seq., New Jersey Smokers’ Rights
Law – N.J. Rev. Stat. §34:6B-1 et seq., New Jersey Equal Pay Act – N.J. Rev.
Stat. §34:11-56.1 et seq., New Jersey Genetic Privacy Act – N.J. Rev. Stat.
Title 10, Ch. 5, §10:5-43 et seq., New Jersey Conscientious Employee Protection
Act (Whistleblower Protection) – N.J. Stat. Ann. §34:19-3 et seq., New Jersey
Wage Payment and Work Hour Laws, The New Jersey Public Employees’ Occupational
Safety and Health Act- N.J. Stat. Ann. §34:6A-25 et seq., New Jersey Fair Credit
Reporting Act, and the New Jersey laws regarding Political Activities of
Employees, Lie Detector Tests, Jury Duty, Employment Protection, and
Discrimination, and any other federal, state or local law, statute, rule,
regulation, or ordinance, any public policy, contract, tort, or common law
whether of any state in the United States or Bermuda; or any basis for
recovering costs, fees, or other expenses including attorneys' fees incurred in
these matters. Notwithstanding anything in this Release to the contrary,
Executive is not waiving, and shall not be deemed to have waived, any
entitlements under the terms of the Employment Agreement, the Company’s Bye-Laws
or the applicable terms of any other agreement, plan or program of the Company
or its affiliates that survive a termination of employment.


2.    Acknowledgements and Affirmations.


a.    Executive affirms and agrees that the Company has fulfilled all of its
obligations to him under Bermudan employment law, including without limitation
the Employment Act 2000 as may be amended from time to time, and has not
violated his rights under Bermudan employment law. Executive affirms and
acknowledges that the payments, that are referenced in this Release fully,
fairly and finally compensate him for any and all monies that may be due or
become to him under Bermudan law in connection with his employment or
termination of his employment, including without limitation any severance
allowance or repatriation expenses.


b.    By signing this Release, Executive represents that Executive has not
commenced or joined in any claim, charge, action or proceeding whatsoever
against the Company or any of the Company Releasees with respect to the matters
released hereby. Executive further represents that he will not be entitled to
any personal recovery in any action or proceeding of any nature whatsoever
against the Company or any of the other Company Releasees that may be commenced
on his behalf arising out of any of the matters released hereby.


c.    Executive also affirms that he has been paid and/or has received all
compensation, wages, bonuses and/or commissions to which he may be entitled
prior to the date hereof except as expressly provided in, or preserved by, this
Release and the Separation Agreement. Executive affirms he has been granted any
leave to which he was entitled under the Employment Act 2000 of Bermuda, the
Family and Medical Leave Act or similar state or local leave or disability
accommodation laws. Executive further affirms that he has no unreported
workplace injuries or occupational diseases.




A-2



--------------------------------------------------------------------------------





3.    Return and Possession of Property. Executive affirms that he has returned
all of the Company’s property, documents, and/or any confidential information in
his possession or control to which he is not entitled.


4.    Effect of Violation by Executive of Separation Agreement Executive affirms
and acknowledges that the Separation Agreement, including but not limited to
Sections 7-10 thereof, remains in full force and effect as to him according to
their terms, and survives execution of this General Release and Waiver.


5.    No Admission by Company.The Company's acceptance and acknowledgement of
this Release and the payments and benefits set forth herein are not, and shall
not be construed as, any admission of liability or wrongdoing on the part of the
Company or any of the Company Releasees.


6.    Revocation Rights


EXECUTIVE IS ADVISED THAT HE HAS UP TO TWENTY-ONE (21) CALENDAR DAYS TO CONSIDER
THIS GENERAL RELEASE AND WAIVER. EXECUTIVE ALSO IS ADVISED TO CONSULT WITH AN
ATTORNEY PRIOR TO HIS SIGNING OF THIS GENERAL RELEASE AND WAIVER.
EXECUTIVE MAY REVOKE THIS GENERAL RELEASE AND WAIVER FOR A PERIOD OF SEVEN (7)
CALENDAR DAYS FOLLOWING THE DAY HE SIGNS THIS AGREEMENT AND GENERAL RELEASE. ANY
REVOCATION WITHIN THIS PERIOD MUST BE SUBMITTED, IN WRITING, TO THE AXIS GENERAL
COUNSEL AND STATE, "I HEREBY REVOKE MY ACCEPTANCE OF OUR AGREEMENT AND GENERAL
RELEASE." THE REVOCATION MUST BE PERSONALLY DELIVERED TO THE GENERAL COUNSEL OR
HIS/HER DESIGNEE, OR MAILED TO THE GENERAL COUNSEL AND POSTMARKED WITHIN SEVEN
(7) CALENDAR DAYS AFTER EXECUTIVE SIGNS THIS AGREEMENT AND GENERAL RELEASE.
EXECUTIVE AGREES THAT ANY MODIFICATIONS, MATERIAL OR OTHERWISE, MADE TO THIS
AGREEMENT AND GENERAL RELEASE, DO NOT RESTART OR AFFECT IN ANY MANNER THE
ORIGINAL UP TO TWENTY-ONE (21) CALENDAR DAY CONSIDERATION PERIOD.
EXECUTIVE FREELY AND KNOWINGLY, AND AFTER DUE CONSIDERATION, ENTERS INTO THIS
AGREEMENT AND GENERAL RELEASE INTENDING TO WAIVE, SETTLE AND RELEASE ALL CLAIMS
EXECUTIVE HAS OR MIGHT HAVE AGAINST RELEASEES.
7.    Descriptive Headings. The Section headings contained herein are for
reference purposes only and will not in any way affect the meaning or
interpretation of this Release.
8.    Enforceability. It is the desire and intent of the parties that the
provisions of this General Release and Waiver shall be enforced to the fullest
extent permissible. In the event that any one or more of the provisions of this
General Release and Waiver is held to be invalid, illegal or unenforceable, the
validity, legality and enforceability of the remainder hereof will not in any
way be affected or impaired thereby and any such provision or provisions will be
enforced to the fullest extent permitted by law.


A-3



--------------------------------------------------------------------------------





9.    Each Party the Drafter. This General Release and Waiver, and the
provisions contained in it, shall not be construed or interpreted for, or
against, any party to this General Release and Waiver because that party drafted
or caused that party's legal representatives to draft any of its provisions.
10.    Governing Law. This General Release and Waiver shall be governed by, and
construed and enforced in accordance with, the laws of New York, without
reference to its choice of law rules. The parties hereby irrevocably consent to
the jurisdiction of New York and courts located in New York for purposes of
resolving any dispute under this General Release and Waiver and expressly waive
any objections as to venue in any such courts
11.    No Other Assurances. Executive affirms and acknowledges that he has not
relied on any representations, promises, or agreements of any kind made to him
in connection with his decision to execute and deliver this General Release and
Waiver, except for those set forth in or expressly referenced herein.


[signatures appear on following page]
 


A-4



--------------------------------------------------------------------------------





Now therefore, intending to be fully and irrevocably bound by the terms hereof,
Executive has executed this General Release and Waiver and has delivered it to
AXIS Specialty U.S. Services, Inc. as of this 1st day of January, 2018.


Executed and delivered by:
Accepted by:
 
 
 
AXIS Specialty U.S. Services, Inc.
 
 
 
 
By: /s/ Joseph C. Henry
By: /s/ Noreen McMullan
Executive
 
 
 
 
 
 
 













A-5

